Title: To George Washington from Samuel Huntington, 8 July 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia July 8. 1781
                  
                  Your Excellency will receive enclosed, a Resolve of Congress of the 7th Instant, together with the Extract of a Letter from Governor Greene of the 7th of June which is referred to the Commander in Chief, to take such Order by calling upon the four Eastern States for the Aid of Militia to defend Rhode Island as he shall think necessary.
                  This Reference is made on the Supposition that Governor Greene might probably be unacqauinted at the Time his Letter was wrote, of the Measures adopted by your Excellency for calling out the Militia as well for the Protection of Newport as also in Aid of your military Operations, which may be concerted in such Manner that further Assistance from the Militia for the Security of that State may be thought unnecessary, of which your Excellency can best determine and take Measures accordingly.
                  I have represented the Subject in this Light to Governor Greene.  And have the Honor to be with the most sincere Regard Your Excellency’s most obedient & most humble Servant
                  
                     Sam. Huntington President
                     
                  
                Enclosure
                                    
                     
                        Extract of a letter from govr of Rhode island dated June 7th 1781.
                     
                     I will not excite in your Excellencys Breast those disagreeable sensations which must arise from a detail of the distresses of this small state—I will only say that is is impossible for us without the assistance of the neighbouring states to garrison Newport.  And I must earnestly request that Congress would make an early recommendation to the other New England states to furnish a just and equitable proportion of troops, for the defence of that Post which we conceive to be of great consequence to our allies as well as to us.
                     During the time the enemy were in great strength at Rhode island it frequently happened that this state was left in a manner destitute of Succours from the neighbouring states.  At one time there was not a single man from Connecticut or New Hampshire and but one hundred and fifty from MassachusSometimes all the sencible men in the state sometimes a third and others a fourth part were called upon duty.  The intolerable Burdens we then laboured under are so recent and the apprehensions of suffering similar distresses from a like conduct of the neighbouring states are so great that Congress will excuse my being importunate with them to make early recommendations and in such terms and with much precision as they shall think best adapted to procure seasonably the necessary succours.
                  
                  
               